DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s  remarks and amendments filed 06/30/2022 are acknowledged and have been carefully considered. 

Status of Claims
Claims 1-3, 6-11, 15-18, and 21-27 were previously pending in the application. 
As of the claims filed 06/30/2022, claims 1, 11, and 17 are amended; no claims are newly canceled; and no claims are newly added. 
Accordingly, claims 1-3, 6-11, 15-18, and 21-27 are under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 as presently amended recites “a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue and visually shows a first sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas above a first side of the image plane and a second different sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas below a second opposing side of the image plane” in lines 13-19. Examiner respectfully submits that “a three-dimensional anatomical model atlas” was previously introduced in this claim (see lines 13-14). Accordingly, to maintain clarity, Examiner respectfully requests the italicized portions of lines 13-19 above to instead recite “the three-dimensional anatomical model atlas,” similar to the recitations of “the three-dimensional anatomical model” in lines 13 and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2004/0019270 A1, hereinafter "Takeuchi") in view of Mine et al. (US 2018/0008232 A1, hereinafter "Mine"), and further in view of Hoctor et al. (US 2008/0187193 A1, hereinafter "Hoctor").

Regarding claim 1, Takeuchi discloses an “ultrasonic diagnostic apparatus, ultrasonic probe, and navigation method for acquisition of ultrasonic image” (Title), and further discloses: 
An imaging system ("ultrasonic imaging diagnosis apparatus" Takeuchi: [0005]), comprising: 
an ultrasound imaging probe ("an ultrasonic probe" Takeuchi: [0003]);
a display ("a display portion 28" Takeuchi: [0027]); and
a console electrically interfaced with the ultrasound imaging probe and the display ("ultrasonic diagnosis apparatus 10 comprises an ultrasonic probe 12, …, a display portion 28" Takeuchi: [0027], Fig. 1; [Takeuchi's ultrasonic diagnosis apparatus 10, as shown in Fig. 1, represents a console of the imaging system, and is further shown in Fig. 1 to be electrically interfaced with the probe 12 and the display portion 28.]) and including a rendering engine ("ultrasonic reception unit 22, a B-mode processing portion 23, a Doppler processing portion 24, a DSC (Digital Scanner Converter) 25" Takeuchi: [0027], Fig. 1; [These features combine to read on a rendering engine.]) configured to visually present an ultrasound image generated with data acquired by the ultrasound imaging probe ("signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]; [This reads on visually presenting an ultrasound image generated with data acquired by the ultrasound imaging probe.]) and including a scanned anatomical tissue ("focused ultrasonic pulse is transmitted toward a subject. Ultrasound thus transmitted is scattered by tissue inside the subject, received at the ultrasonic probe 12 again as echo signals, and taken into the ultrasonic reception unit 22" Takeuchi: [0033]; [The tissue inside the subject scatters the ultrasound waves, which are received by the ultrasonic probe followed by the ultrasonic reception unit. Thus, the scanned anatomical tissue is represented by the tissue inside the subject.]), 
wherein the rendering engine is further configured to visually present ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]) the three-dimensional graphical representation in a spatial orientation of the probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]) with respect to a user (“indicating the current position and posture of the ultrasonic probe 12" Takeuchi: [0060]).

    PNG
    media_image1.png
    388
    516
    media_image1.png
    Greyscale


While Examiner finds that Takeuchi discloses the following limitations, as described in Paragraphs [0073]-[0076] and Fig. 8 of Takeuchi, Takeuchi is not being relied upon to teach: 
a three-dimensional graphical representation of a portion of the probe superimposed over a predetermined region of the ultrasound image, 
wherein the three-dimensional graphical representation includes a current image plane acquired during scanning that intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue and visually shows a first sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas above a first side of the image plane and a second different sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas below a second opposing side of the image plane.

However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
a three-dimensional graphical representation of a portion of the probe (“virtual probe G22” as shown in Figs. 10 and 14) superimposed over a predetermined region of the ultrasound image ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]; "display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), 
wherein the three-dimensional graphical representation ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]) includes an image plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane ("FIG. 33 is a view showing a screen on which the map display image superimposed on an atlas image and one of the two-dimensional images arranged in the map display image are displayed" Mine: [0038], Fig. 33; [As shown on the right-hand side panel in Fig. 33, a first portion of the scanned anatomical tissue is shown on a first side of the image plane (towards the positive direction of the x-axis), and a second portion of the scanned anatomical tissue is shown on a second side of the image plane (towards the negative direction of the x-axis).]).
In addition to paragraph [0125] cited above, the limitation of an image plane intersecting a three-dimensional anatomical model atlas of the scanned anatomical tissue is also taught by Figs. 10 and 14 of Mine, as Figs. 10 and 14 show a three-dimensional graphical representation (virtual probe G22) including an image plane (virtual scan area A1) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue (three-dimensional atlas image G21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 
Examiner respectfully submits that the above portion of the rejection with respect to the final limitation of claim 1 remains unchanged from the previous rejection. In view of the amendments to the final limitation of the claim, an additional reference is introduced below. 

	While Mine teaches the above limitation as previously claimed (in the claims filed 02/08/2022), this limitation is presently amended in view of the claim amendments filed 06/30/2022. Based on these claim amendments filed 06/30/2022, Mine is not being relied on to teach: 
wherein the three-dimensional graphical representation includes a current image plane acquired during scanning that intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue and visually shows a first sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas above a first side of the image plane and a second different sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas below a second opposing side of the image plane.

However, in a similar invention in the same field of endeavor, Hoctor teaches "a method for producing a three-dimensional guide image of an object to be scanned during an ultrasound scan" (Hoctor: [0015]), and further teaches: 
wherein the three-dimensional graphical representation (“3D rendered guide image 250” Hoctor: [0040], Fig. 4; "models and modeling techniques can be used to transform the 3D data set into a model that properly captures the size, shape and orientation" Hoctor: [0032]) includes a current image plane acquired during scanning that intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("a current scan plane 254 is displayed in the 3D rendered guide image 250, helping the operator to determine the location of the current scan plane relative to the source volume" Hoctor: [0040]) and visually shows a first sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas above a first side of the image plane ([Hoctor’s Fig. 4 is included below. This figure visually shows a first sub-volume portion of the 3D rendered guide image 250 on a first side of the current scan plane 254.]) and a second different sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas below a second opposing side of the image plane ([Hoctor’s Fig. 4 is included below. This figure visually shows a second different sub-volume portion of the 3D rendered guide image 250 on a second opposing side of the current scan plane 254.]). 

    PNG
    media_image2.png
    233
    417
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the method for producing a three-dimensional guide image as taught by Hoctor. One of ordinary skill in the art would have been motivated to make this modification because "[p]erforming the scan is significantly facilitated and better results are achieved if the operator can visualize a 3D map of the relevant anatomical object (source object) and its surrounding objects. Experienced scanner operators can typically mentally visualize the source object or source volume, but such visualization can be problematic for novice users, possibly resulting in poor quality images or images that omit important anatomical features of the source volume" (Hoctor: [0025]). "To promote wider use of the scanners, especially among operators who lack detailed training and who may not be able to visualize the source volume, it is desired to present the operator with a guide to the insonified region during the scanning process. Specifically, a technical effect of one embodiment of the present invention displays a 3D guide image or map of the source volume and during the imaging process displays the current scan plane on the 3D map, allowing the user to visualize the current scan plane relative to the region to be insonified" (Hoctor: [0026]). 

Regarding claim 2, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the console is configured to receive a signal ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) indicative of the spatial orientation of the probe from a remote probe tracking system in electrical communication with the console ("the position sensor system 30 shown in FIG. 1 is a system for acquiring the three-dimensional position information of the ultrasonic probe 20" Mine: [0055], Fig. 1).

Regarding claim 3, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 2, as described above. 
	Mine further discloses: 
wherein the ultrasound probe includes a tracking sensor ("position sensor 32" Mine: [0053], Fig. 1) configured to communicate the probe tracking information ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) to the remote probe tracking system (“position sensor system 30” Mine: [0055], Fig. 1).

Regarding claim 6, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the rendering engine is configured to update the three-dimensional graphical representation so that the displayed orientation tracks a current orientation ("displays support data in real time in parallel with an ultrasonic image in synchronism with the scan of the ultrasonic probe 20" Mine: [0182]) of the probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).

Regarding claim 7, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the rendering engine is configured to at least one of tilt the three-dimensional graphical representation in a plane of the display and rotate the three-dimensional graphical representation in and out of the plane in coordination with moving the ultrasound imaging probe ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation angles (θx, θy, θz) of a scan surface) of the ultrasonic probe 20 in the three-dimensional space" Mine: [0058]) so that the displayed orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved ("In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]).

Claims 8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Mine and Hoctor as applied to claim 1 above, and further in view of Richard et al. (US 2017/0095228 A1, hereinafter “Richard”) and Savitsky et al. (US 2014/0170620 A1, hereinafter "Savitsky”).

Regarding claim 8, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
	The combination of Takeuchi, Mine, and Hoctor remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console, and further comprising:
a probe memory configured to store models of different types of ultrasound imaging probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model.  
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi, Mine, Hoctor, and Richard is not being relied upon to teach: 
a probe memory configured to store models of different types of ultrasound imaging probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model.  
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
a probe memory ("memory elements" Savitsky: [0022]) configured to store models of different types of ultrasound imaging probes ("a series of virtual transducer probes 130" Savitsky: [0038]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]), wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]), and the three-dimensional graphical representation includes the model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 21, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
	 The combination of Takeuchi, Mine, and Hoctor remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console, wherein the rendering engine presents a model of a probe corresponding to the identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi, Mine, Hoctor, and Richard is not being relied upon to teach: 
wherein the rendering engine presents a model of a probe corresponding to the identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to the identified type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 22, the combination of Takeuchi, Mine, Hoctor, Richard, and Savitsky discloses: 
The imaging system of claim 21, as described above. 
	The combination of Takeuchi, Mine, and Hoctor remains silent on: 
wherein the identified type of the ultrasound imaging probe is further displayed with other ultrasound imaging probes.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the identified type of the ultrasound imaging probe is further displayed with other ultrasound imaging probes ([As shown in Figs. 2-4, the identified type of the ultrasound imaging probe (represented by 130d) is displayed with other ultrasound imaging probes (represented by 130a-c).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 23, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe identified by the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
a type of the ultrasound imaging probe identified by the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]).
While Richard has already been cited as teaching a type of the ultrasound imaging probe identified by the ultrasound imaging probe, the combination of Takeuchi, Mine, Hoctor, and Richard is not being relied upon to teach:
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 24, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi, Mine, and Hoctor remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a probe identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
a probe identified type of the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
While Richard has already been cited as teaching a probe identified type of the ultrasound imaging probe, as described above, the combination of Takeuchi, Mine, and Richard is not being relied upon to teach:
wherein the rendering engine presents a model of a probe corresponding to a … type of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a … type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Mine and Hoctor as applied to claim 1 above, and further in view of Savitsky and Richard. 

Regarding claim 25, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe, wherein the type of the ultrasound imaging probe is not identified by a user of the probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 
The combination of Takeuchi, Mine, Hoctor, and Savitsky is not being relied upon to teach:
wherein the type of the ultrasound imaging probe is not identified by a user of the probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
wherein the type of the ultrasound imaging probe is not identified by a user of the probe ("a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe" Richard: [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Mine and Hoctor as applied to claim 1 above, and further in view of Savitsky.

Regarding claim 9, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi, Mine, and Hoctor remains silent on: 
a user interface configured to receive an input identifying a type of the ultrasound imaging probe;
a probe memory configured to store models of different types of probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
a user interface ("interactive graphical user interface" Savitsky: [0028]) configured to receive an input identifying a type of the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]);
a probe memory ("memory elements" Savitsky: [0022]) configured to store models of different types of probes ("a series of virtual transducer probes 130" Savitsky: [0038]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]), wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]), and the three-dimensional graphical representation includes the model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 10, the combination of Takeuchi, Mine, and Hoctor discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi, Mine, and Hoctor remains silent on: 
a probe memory configured to store a model of a probe, wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory, and the three-dimensional graphical representation includes the model.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
a probe memory ("memory elements" Savitsky: [0022]) configured to store a model of a probe (“virtual transducer probe 104” Savitsky: [0034]), wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory (“render and display the virtual tools” Savitsky: [0024]), and the three-dimensional graphical representation includes the model ("virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]; ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Richard and Mine, and further in view of Savitsky. 

Regarding claim 11, Takeuchi discloses: 
A method ("ultrasonic imaging assisting method" Takeuchi: [0003]), comprising:
acquiring scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
processing the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]); 
retrieving a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Fig. 7A is included above for reference.]); and
visually presenting the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]). 
Takeuchi is not being relied upon to teach: 
receiving, at a console, an identification of the ultrasound imaging probe from the ultrasound imaging probe; 
	including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe, 
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
receiving, at a console (“ultrasound electronics 21 of a complete ultrasound scanner, including a beamformer 23, a central processing unit with a control module 24, a computing unit 25, a memory unit 26, an image processing unit 27, a power supply 28, and an optional wireless transmitter and receiver 29, all electrically interconnected. The ultrasound electronics 21 are configured to contain and operate conventional hardware, firmware and/or software for operating an ultrasound scanner in a known manner and displaying the scanned image on a display” Richard: [0039]; [The ultrasound electronics 21 represent the claimed console.]), an identification of the ultrasound imaging probe from the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi and Richard is not being relied upon to teach: 
including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe,
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
including the 3-D graphical model of the probe ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]) and a scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]), superimposed over the ultrasound image ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 
The combination of Takeuchi, Richard, and Mine is not being relied upon to teach: 
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the 3-D graphical model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]) corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 17, Takeuchi discloses: 
A non-transitory computer readable medium ("storage medium 30 stores a pre-defined diagnosis analysis program" Takeuchi: [0041]) encoded with computer executable instructions which when executed by a computer processor cause the computer processor to:
acquire scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
process the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]);
retrieve a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe.]); and
visually present the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]). 
Takeuchi is not being relied upon to teach: 
receive, at a console, an identification of the ultrasound imaging probe from the ultrasound imaging probe; 
including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe,
	wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
receive, at a console (“ultrasound electronics 21 of a complete ultrasound scanner, including a beamformer 23, a central processing unit with a control module 24, a computing unit 25, a memory unit 26, an image processing unit 27, a power supply 28, and an optional wireless transmitter and receiver 29, all electrically interconnected. The ultrasound electronics 21 are configured to contain and operate conventional hardware, firmware and/or software for operating an ultrasound scanner in a known manner and displaying the scanned image on a display” Richard: [0039]; [The ultrasound electronics 21 represent the claimed console.]), an identification of the ultrasound imaging probe from the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi and Richard is not being relied upon to teach: 
including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe,
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
including the 3-D graphical model of the probe ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]) and a scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]), superimposed over the ultrasound image ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 
The combination of Takeuchi, Richard, and Mine is not being relied upon to teach: 
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the 3-D graphical model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]) corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 


Claims 15-16, 18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Richard, Mine, and Savitsky, as described above with respect to claims 11 and 17, and further in view of Mine. 

Regarding claim 15, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
	The method of claim 11, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 15, these references are not presently being relied on to teach: 
receiving, from a tracking device, a tracking signal indicative of a spatial orientation of the ultrasound imaging probe; and 
visually presenting the 3-D graphical model in a spatial orientation corresponding the tracking signal.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
receiving, from a tracking device (“position detection device 33” Mine: [0058], Fig. 1), a tracking signal ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) indicative of a spatial orientation of the ultrasound imaging probe (“system for acquiring the three-dimensional position information of the ultrasonic probe 20" Mine: [0055], Fig. 1); and 
visually presenting the 3-D graphical model (“position of the ultrasonic probe 20 in a three-dimensional space” Mine: [0055]) in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 16, the combination of Takeuchi, Richard, Savitsky, and Mine discloses: 
	The method of claim 15, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 16, these references are not presently being relied on to teach: 
at least one of rotating and translating the 3-D graphical model based on the tracking signal so that the visually presented orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
at least one of rotating and translating the 3-D graphical model based on the tracking signal ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation angles (θx, θy, θz) of a scan surface) of the ultrasonic probe 20 in the three-dimensional space" Mine: [0058]) so that the visually presented orientation tracks a current orientation ("displays support data in real time in parallel with an ultrasonic image in synchronism with the scan of the ultrasonic probe 20" Mine: [0182]; "In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]) of the ultrasound imaging probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 18, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 18, these references are not presently being relied on to teach: 
receive, from a tracking device, a tracking signal indicative of a spatial orientation of the ultrasound imaging probe; and 
visually present the 3-D graphical model in a spatial orientation corresponding the tracking signal.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
receive, from a tracking device (“position detection device 33” Mine: [0058], Fig. 1), a tracking signal ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) indicative of a spatial orientation of the ultrasound imaging probe (“system for acquiring the three-dimensional position information of the ultrasonic probe 20" Mine: [0055], Fig. 1); and 
visually present the 3-D graphical model (“position of the ultrasonic probe 20 in a three-dimensional space” Mine: [0055]) in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 26, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
	The method of claim 11, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 26, these references are not presently being relied on to teach: 
wherein the scan plane intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
wherein the scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]) intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane ("FIG. 33 is a view showing a screen on which the map display image superimposed on an atlas image and one of the two-dimensional images arranged in the map display image are displayed" Mine: [0038], Fig. 33; [As shown on the right-hand side panel in Fig. 33, a first portion of the scanned anatomical tissue is shown on a first side of the image plane (towards the positive direction of the x-axis), and a second portion of the scanned anatomical tissue is shown on a second side of the image plane (towards the negative direction of the x-axis).]).
In addition to paragraph [0125] cited above, the limitation of an image plane intersecting a three-dimensional anatomical model atlas of the scanned anatomical tissue is also taught by Figs. 10 and 14 of Mine, as Figs. 10 and 14 show a three-dimensional graphical representation (virtual probe G22) including an image plane (virtual scan area A1) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue (three-dimensional atlas image G21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 27, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 27, these references are not presently being relied on to teach: 
wherein the scan plane intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
wherein the scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]) intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane ("FIG. 33 is a view showing a screen on which the map display image superimposed on an atlas image and one of the two-dimensional images arranged in the map display image are displayed" Mine: [0038], Fig. 33; [As shown on the right-hand side panel in Fig. 33, a first portion of the scanned anatomical tissue is shown on a first side of the image plane (towards the positive direction of the x-axis), and a second portion of the scanned anatomical tissue is shown on a second side of the image plane (towards the negative direction of the x-axis).]).
In addition to paragraph [0125] cited above, the limitation of an image plane intersecting a three-dimensional anatomical model atlas of the scanned anatomical tissue is also taught by Figs. 10 and 14 of Mine, as Figs. 10 and 14 show a three-dimensional graphical representation (virtual probe G22) including an image plane (virtual scan area A1) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue (three-dimensional atlas image G21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Response to Arguments
Applicant presents the following arguments: 

	Applicant submits that independent claim 1 is amended and now recites wherein the three-dimensional graphical representation includes a current image plane acquired during scanning that intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue and visually shows a first sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas above a first side of the image plane and a second different sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas below a second opposing side of the image plane.
	Applicant submits that Fig. 7 is reproduced in the arguments with added annotations for the image plane 706, the 3D model/atlas 708, first anatomy visible on one side of the plane, and second anatomy visible on the opposing side of the plane. 
	Applicant submits that the Office relies on Mine as teaching the three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue limitation, and further submits that Applicant traverses this assertion. 
	Applicant submits that Mine paragraph [0025] discloses “image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasound probe on the three-dimensional atlas image.” Applicant submits that Mine paragraph [0125] discloses “display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image.” 
	Applicant submits that both G22 and A1 are superimposed on G1, and A1 does not intersect any anatomy of G21. Applicant submits that in stark contrast, A1 lies on top of G21, as shown in Figs. 10 and 14, which show A1 on top of G21, e.g., the perimeter of A1 covers/obscures portions of G21, but none of G21 covers/obscures any of A1. 
	Applicant submits that Fig. 33 of Mine shows a slice F1 of previously acquired image data in a display region G10 and the previously acquired image data from a scan superimposed on an atlas image G21 in a display region G20 so that the position of the xiphoid process at which the two-dimensional image data has been acquired, that is, the origin of the biological coordinate system is located at the xiphoid process on the atlas image G21. 
	Applicant submits that the previously acquired image data includes 2D slices F1-Fn. Applicant submits that in Fig. 33, slice F1 is displayed in G10. Applicant submits that superimposing an acquired set of 2D slices after a scan to provide an anatomical reference for a displayed image does not reasonably disclose or suggest displaying a current image plan during scanning intersecting a 3D model/model atlas. 
	Applicant submits that in view of the foregoing, the subject combination does not disclose or suggest amended claim 1, and the rejection of claim 1 should be withdrawn. 

In response, Examiner respectfully submits Applicant’s arguments, see pages 8-9 of the remarks, filed 06/30/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 over Takeuchi in view of Mine have been fully considered and are persuasive. In particular, Examiner respectfully submits that in light of the amendments to independent claim 1, this combination of references is no longer relied on for teaching the amended portions of the claim. Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments, a new ground(s) of rejection is made under 35 U.S.C. 103 over Takeuchi in view of Mine, and further in view of Hoctor.
	Regarding the new features and limitations of claim 1, Hoctor teaches wherein the three-dimensional graphical representation (“3D rendered guide image 250” Hoctor: [0040], Fig. 4; "models and modeling techniques can be used to transform the 3D data set into a model that properly captures the size, shape and orientation" Hoctor: [0032]) includes a current image plane acquired during scanning that intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("a current scan plane 254 is displayed in the 3D rendered guide image 250, helping the operator to determine the location of the current scan plane relative to the source volume" Hoctor: [0040]) and visually shows a first sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas above a first side of the image plane. and a second different sub-volume portion of the three-dimensional anatomical model or a three-dimensional anatomical model atlas below a second opposing side of the image plane. 
	With respect to this final limitation of the claim listed directly above, Examiner has included Fig. 4 of Hoctor below. This figure visually shows a first sub-volume portion of the 3D rendered guide image 250 on a first side of the current scan plane 254. For example, the first sub-volume portion in Fig. 4 would be the portion of the 3D rendered guide image 250 that is on the far side of the figure. The first sub-volume portion is on a first side of the current scan plane 254. In addition, Fig. 4 also visually shows a second different sub-volume portion of the 3D rendered guide image 250 on a second opposing side of the current scan plane 254. The second different sub-volume portion in Fig. 4 is the portion of the 3D rendered guide image 250 that is on the neat side of the figure (closer to the “FIG. 4” label). This second different sub-volume is thus on a second opposing side of the current scan plane 254. 

    PNG
    media_image2.png
    233
    417
    media_image2.png
    Greyscale

	Accordingly, Examiner respectfully submits that the newly introduced reference, Hoctor, teaches the newly added features and limitations of independent claim 1. 

Applicant further argues the following: 

	Applicant submits that claim 8, which depends from claim 1, inter alia, the ultrasound imaging probe to transmit information identifying a type of the ultrasound imaging probe to the rendering engine of the console. Applicant submits that the Office asserts Richard discloses the subject limitation in paragraphs [0011] and [0024]. Applicant traverses this assertion, and submits that these paragraphs of Richard do not disclose or suggest the subject limitation. 
	Applicant submits that Richard discloses a probe 40 in which multiple different heads 48 are interchangeable with a cable-connector 52 so that the heads can be interchanged without having to connect/disconnect the cable 44 of the probe from the console 22, unlike conventional systems in which probes are interchangeable by connecting/disconnecting the cable of the probe from the console. 
	Applicant submits that paragraphs [0011] and [0024] disclose that the cable-connector 52 of the probe 40 includes a sensing unit that “reads” electronic probe identification from the probe head 48 when one of the probe heads 48 is plugged into the cable-connector 52, and further that this allows the electronics of the cable-connector 52 to transmit a correct type of “signal” to the “probe head 48” for ultrasound scanning only when the probe head 48 is attached to the cable-connector 52 and terminate the transmission of scanning signals to the cable otherwise. 
	Applicant submits that electronics of an interchangeable probe configured to read a probe ID when a probe head is attached to a cable-connector of the probe does not reasonably disclose or suggest that the probe transmits any probe identification information to the console. In addition, Applicant submits that transmitting a signal from the cable-connector of the probe to the probe head of the probe does not reasonably disclose or suggest the probe transmits any probe information to a console. 
	Applicant submits that in view of the foregoing, Richard fails to make up for the conceded deficiency of Takeuchi, Mine and Savitsky, and accordingly, the rejection of claim 8 should be withdrawn. 

In response, Examiner respectfully submits that Applicant's arguments filed 06/30/2022 with respect to the Richard reference have been fully considered but they are not persuasive. Examiner respectfully submits that Richard does teach this limitation of the ultrasound probe being configured to transmit information identifying a type of ultrasound imaging probe to the console through the description of the electronic probe identification. In paragraph [0024], Richard discloses that the “ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector” (Richard: [0024]). Richard further discloses that “the male and female connection ports are electrically and complementarily coupled to each other for transmitting the signals between the probe 40 and the ultrasound electronics 21 when the tail member 52 is inserted into the head member 48” (Richard: [0049]). Richard teaches that the probe 40 and the ultrasound electronics 21 are coupled to each other for transmitting signals when the tail member and head member are attached. The probe 40 includes a probe identification, and when the probe is attached, the sensing unit of the ultrasound electronics senses the presence of the probe and automatically reads the probe identification. In this process, the ultrasound electronics receive signals from the probe containing the probe identification. After the ultrasound electronics have identified the probe that is attached, the ultrasound electronics can then transmit the correct type of signal to the probe. Thus, in contrast to Applicant’s argument, Examiner respectfully submits that the ultrasound electronics reading the probe identification from the probe does reasonably disclose that the probe transmits the identification information to the ultrasound electronics. 
	Accordingly, Examiner respectfully submits that Richard teaches this limitation. 

	Regarding independent claims 11 and 17, Examiner respectfully submits that the arguments with respect to independent claims 11 and 17 appear to be the same as the arguments provided with respect to claim 8 above. Accordingly, Examiner respectfully submits that the above responses to the arguments with respect to claim 8 apply with equal force to independent claims 11 and 17. To clarify, independent claims 11 and 17 are amended to include that a console receives an identification of the ultrasound imaging prove from the ultrasound image probe. The rejections of claims 11 and 17 have been changed only to address this amendment. Examiner respectfully submits that the ultrasound electronics 21 represent the console (“ultrasound electronics 21 of a complete ultrasound scanner, including a beamformer 23, a central processing unit with a control module 24, a computing unit 25, a memory unit 26, an image processing unit 27, a power supply 28, and an optional wireless transmitter and receiver 29, all electrically interconnected. The ultrasound electronics 21 are configured to contain and operate conventional hardware, firmware and/or software for operating an ultrasound scanner in a known manner and displaying the scanned image on a display” Richard: [0039]). The ultrasound electronics 21 represent the console because the electronics contain all of the necessary components of an ultrasound console for generating ultrasound images, such as a beamformer, central processing unit, control module, computing unit, memory unit, image processing unit, power supply, receiver, etc. Furthermore, the ultrasound electronics 21 receive the probe identification from the ultrasound probe. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hu et al. (Development and Phantom Validation of a 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions during Transrectal Prostate Biopsy; IEEE Trans Biomed Eng. 2017 Apr; 64(4): 946–958; hereinafter “Hu”) teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18), and includes many claimed features of the application. 
Cerofolini (US 2013/0064037 A1, hereinafter “Cerofolini”) discloses an “apparatus for ultrasound image acquisition [that] is integrated into the casing of an ultrasound probe that includes an array of electro-acoustic transducers, which transmit and receive ultrasound pulses” (Abstract). Cerofolini is being cited as relevant with respect to the automated identification of the type of ultrasound probe being used, as Cerofolini teaches that “it is particularly advantageous to provide means for automatically recognizing the type of array of transducers” ([0060]).
Lindseth et al. (Ultrasound-based guidance and therapy; Proc. Advancements Breakthroughs Ultrasound Imag., IntechOpen, 2013; hereinafter “Lindseth”) discloses a study on Ultrasound-Based Guidance and Therapy (Title). In Figure 24 of Lindseth’s study, section B of this figure shows an “experiment showing navigated LUS combined with preoperative images (CT volume rendering). This solves the orientation problems and improves overview.” Although shown to be relatively small, this figure depicts a three-dimensional graphical representation of a portion of the probe (yellow object) superimposed over a predetermined region of the ultrasound image (ultrasound image showing an image plane). In the caption of the figure, Lindseth recites that the navigated ultrasound probe combined with preoperative images “solves the orientation problems and improves overview” (Lindseth: Pg. 61). 
Yao et al. (US 2010/0185092 A1, hereinafter “Yao”) discloses an ultrasonic diagnostic apparatus and positional information acquiring method. In this invention, Yao teaches a body mark, which is described as “a brief description that roughly indicates the position and orientation of the ultrasound probe that is placed on the subject at the time of generating an ultrasound image” (Yao: [0010]). 
Matsunaga et al. (US 2012/0203106 A1, hereinafter “Matsunaga”) discloses an ultrasound diagnosis apparatus that includes an ultrasound probe that transmits and receives ultrasound waves to and from a subject, and generates and displays images of the inside of the subject based on the reception results from the ultrasound probe (Abstract). The apparatus further includes a detector that detects the position of the ultrasound probe in real space (Abstract). Matsunaga’s invention also includes a display part 210 that “displays the body posture of the subject, the position of the ultrasound probe 1, and scan cross-section positions. The overall display part 210 also displays a subject image 211, a probe image 212, a cross-section position image 213, and an examination site image 214, etc.” (Matsunaga: [0086]).
Hashimoto et al. (US 6245017 B1, hereinafter “Hashimoto”) discloses a 3D ultrasonic diagnostic apparatus that “visualizes a 3D region within a human body under examination … for improving the real-time imaging” (Hashimoto: Col. 1, lines 4-6). Hashimoto further discloses that a 3D processor of the invention “combines three-dimensional graphic data representing the orientation of the ultrasonic probe with the composite two-dimensional ultrasonic image data” (Hashimoto: Claim 19). Figs. 12-20 provide examples of combining the 3D graphic data representing the orientation of the ultrasonic probe with the 2D ultrasound images. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793